Citation Nr: 1805815	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-14 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for early onset peripheral neuropathy (also claimed as acute and/or subacute peripheral neuropathy), as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran submitted a Notice of Disagreement in March 2013; a Statement of the Case was issued in March 2014; and a VA Form 9 was received in April 2014. 

The Veteran testified before the undersigned Veterans Law Judge in April 2017; a transcript of the proceeding has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from early-onset peripheral neuropathy of the legs as a result of his exposure to herbicide agents during service.  

During his hearing before the undersigned, he testified that he began to experience sensitivity and numbness in his feet several months after his separation from service ("summer of 1969").  He states he was diagnosed with neuropathy by a private provider shortly thereafter and that he has been on Gabapentin (i.e., nerve pain medication) ever since.  VA treatment records confirm that the Veteran is currently prescribed Gabapentin. See 2014 VA Treatment Records, Active Outpatient Medication List. 

The Veteran's service treatment and personnel records are unavailable for review. See August 2012 Formal Finding on the Unavailability of Service Treatment Records and Personnel Records.  Nevertheless, the RO has conceded the Veteran's service in the Republic of Vietnam and his exposure to herbicide agents therein.  See September 2012 Deferred Rating Decision. 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Vietnam during the Vietnam War will be considered to have been incurred in service. 38 U.S.C.A. § 1116 (a)(1) (West 2014); 38 C.F.R. § 3.307 (a)(6) (2017).  Early-onset peripheral neuropathy (formerly known as acute and subacute peripheral neuropathy) is associated with herbicide exposure. 38 U.S.C.A. § 1116 (a)(2) (West 2014); 38 C.F.R. § 3.309 (e) (2017).  To qualify for this presumption, the peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides. 38 C.F.R. § 3.307 (a)(6)(ii) (2017). 

VA regulations provide that VA will assist a Veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4)(i) (2017).  In view of the Veteran's testimony and the 2014 VA treatment records, it appears he may have some form of neuropathy.  However, the actual nature and etiology of any current disorder is clear.  Under the circumstances, the Board will order an examination to ascertain the nature and etiology of any current peripheral neuropathy. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed peripheral neuropathy.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

2. Obtain treatment records relating to the Veteran's claimed peripheral neuropathy dated from 1980 to the present from the VA facilities in Winchester, Hickory (North Carolina), Charlotte, Ashville, and Salisbury. 

3. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current peripheral neuropathy of the legs that may be present, to include early-onset peripheral neuropathy.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including post-service medical records, and statements.  

The Veteran has contended that his peripheral neuropathy is related to his in-service herbicide agent exposure. See e.g., Hearing Transcript. 

VA has acknowledged that he served in Vietnam and he is presumed to have been exposed to herbicide agents therein.  The VA treatment records show that the Veteran has been prescribed Gabapentin.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to the following: 
(1) Is it at least as likely as not (i.e., at least a 50 percent probability or higher) any currently diagnosed peripheral neuropathy is considered "early onset" or "delayed onset"? In answering, the examiner is asked to consider and address the Veteran's April 2017 hearing testimony that he began to experience sensations (numbness, etc.) in his extremities within months after his discharge from service in 1969 and that he was diagnosed with neuropathy shortly thereafter. 

(2) If the peripheral neuropathy is considered of delayed onset, is it at least as likely as not (i.e., at least a 50 percent probability or higher) that such condition is related to active duty service, to include his presumed herbicide agent exposure therein?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. 

4. The case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


